Title: From Capel & Osgood Hanbury to John Parke Custis, 4 August 1767
From: Capel & Osgood Hanbury
To: Custis, John Parke

 

Esteemd Friend
London Augt 4. 1767

We have the pleasure to advise the safe arrival of Capt. Esten. no care shall be wanting in us to make the most of thy 8 Hhds Tobacco. it gives us concern that we are not favourd wth a larger share of thy Consignments we flatter our Selves that our Account Sales are as good as Messrs Carys & Co. by the return of Capt. Esten next Spring let us partake of an equal share & an impartial division as to quality & see who render the best Sales. We are wth esteem Thy Assurd Friends

C. & O. Hanbury

